SUPREME COURT OF ARIZONA

STATE OF ARIZONA,                 )   Arizona Supreme Court
                                  )   No. CR-20-0132-PR
                       Appellant, )
                                  )   Court of Appeals
                 v.               )   Division One
                                  )   No. 1 CA-CR 18-0697
JAMES M. ROCCO,                   )
                                  )   Maricopa County
                        Appellee. )   Superior Court
                                  )   No. CR2005-127149-001
__________________________________)   FILED 04/14/2021


                             DECISION ORDER


     The Court has reviewed the petition for review and the State’s

response. 1   The Court of Appeals held that the superior court lacked

jurisdiction to strike the GPS monitoring term from Defendant Rocco’s

probation, reasoning this claim could only have been raised in post-

conviction relief proceedings, and Defendant failed to timely file a

notice of post-conviction relief.      See State v. Rocco, No. CA-CR

18-0697, 2020 WL 1274506, at *3 ¶¶ 17-21 (Ariz. App. Mar. 17, 2020)

(mem. decision).    Both parties assert that this holding is incorrect.

We agree.

     Trial courts retain jurisdiction over the terms of probation and

may modify, add, or revoke conditions.     See State v. Ray, 209 Ariz.

429, 431 ¶ 5 (App. 2004); A.R.S. §§ 13-901(C) and -603(B); Ariz. R.

Crim. P. 27.3(b)(2).   Thus, a court possesses jurisdiction to strike



1
 Justice Montgomery did not participate in the determination of this
matter.
Arizona Supreme Court No. CR-20-0132-PR
Page 2 of 2




an illegal probation term during a probation revocation proceeding.

For the foregoing reasons,

     IT IS ORDERED the Petition for Review is granted.

     IT IS FURTHER ORDERED vacating the Court of Appeals’ Memorandum

Decision and remanding the matter to that court with instructions to

determine whether applying A.R.S. § 13-902(G) to Defendant violates

ex post facto prohibitions.

     DATED this 14th day of April, 2021.



                                   _______/s/____________________
                                   ROBERT BRUTINEL
                                   Chief Justice



TO:
Linley Wilson
Lisa Marie Martin
Robert A Walsh
Mikel Steinfeld
Amy M Wood